Appeals by the defendant from two judgments of the Supreme Court, Kings County (F. Rivera, J.), both rendered April 17, 2002, convicting him of robbery in the first degree (three counts) under indictment No. 03158/00, and robbery in the first degree under indictment No. 4035/00, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the court improvidently exercised its discretion in declining to adjudicate him a youthful offender is unpreserved for appellate review since he failed to object or move to withdraw his plea on that basis (see People v *648Fryer, 2 AD3d 874 [2003]). In any event, the court providently exercised its discretion in denying youthful offender treatment (see People v Taylor, 302 AD2d 480, 481 [2003]; People v Wallace, 246 AD2d 676 [1998]).
The defendant’s waiver of his right to appeal was knowingly, voluntarily, and intelligently made. Moreover, the defendant was informed of the court’s sentencing options if he failed to comply with the conditions of the plea agreement. Accordingly, appellate review of the defendant’s contention that his enhanced sentence was excessive is precluded (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Miles, 268 AD2d 489, 489-490 [2000]). Krausman, J.P., Luciano, Mastro and Lifson, JJ., concur.